Name: Council Regulation (EEC) No 3333/85 of 26 November 1985 extending the term of validity of Regulations (EEC) No 1893/79 and (EEC) No 2592/79 concerning registration for crude oil imports in the Community
 Type: Regulation
 Subject Matter: information and information processing;  economic analysis;  oil industry
 Date Published: nan

 No L 318/2 Official Journal of the European Communities 29. 11 . 85 COUNCIL REGULATION (EEC) No 3333/85 of 26 November 1985 extending the term of validity of Regulations (EEC) No 1893/79 and (EEC) No 2592/79 concerning registration for crude oil imports in the Community whereas, accordingly, the system for providing informa ­ tion on crude oil imports should be retained, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas the Council , by means of Regulation (EEC) No 1 893/79 ( 1), as last amended by Regulation (EEC) No 110/83 (2), which expires on 31 December 1985, intro ­ duced registration for crude oil imports in the Commu ­ nity ; Whereas the Council , by means of Regulation (EEC) No 2592/79 (3), as last amended by Regulation (EEC) No 110/83, which expires on 31 December 1985, laid down the rules for carrying out registration of crude oil and/or petroleum product imports in the Community provided for in Regulation (EEC) No 1893/79 ; Whereas the Member States and the Commission must be kept regularly informed of crude oil supply costs ; Article 1 In Article 5 of Regulation (EEC) No 1893/79 and Article 8 of Regulation (EEC) No 2592/79, '31 December 1985' shall be replaced by '31 December 1988 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1985. For the Council The President J. F. POOS (') OJ No L 220, 30 . 8 . 1979, p . 1 . (2) OJ No L 16, 20. 1 . 1983, p . 4. O OJ No L 297, 24. 11 . 1979, p . 1 .